Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/468,244 is presented for examination by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –









Claims 19-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP Application Publication 2012/0209686 to Horowitz et al., hereinafter Horowitz.

As per claim 19, Horowitz teaches a method implemented at a client device, comprising: 
reading a digital tag associated with a service to be accessed, the digital tag being encoded with an identifier associated with a service provider that provides the service (0067); 
decoding the digital tag to obtain the identifier (0068); 
determining an authentication proxy [coupon management application executing on device which can control data flow to the coupon distributor/server in ways not afforded to the webpage embodiments] associated with the service provider (0081); and sending, to the associated authentication proxy, the identifier (identifier 150’s content) and a first request for an authentication of an identity of a user associated with the client device (0085 and 114).
As per claim 20, Horowitz teaches the digital tag is further encoded with first identification information of one or more candidate authentication proxies associated with the service provider, and determining the associated authentication proxy comprises: decoding the digital tag to obtain the first identification information [lets 
As per claim 21, Horowitz teaches determining a predefined authentication proxy to be associated with the service provider (0081, 0082), wherein selecting the associated authentication proxy comprises: 
determining whether the predefined authentication proxy is included in the one or more candidate authentication proxies (0081), and in response to the inclusion of the predefined authentication proxy, selecting the predefined authentication proxy as the associated authentication proxy (0083).
As per claim 22, Horowitz teaches selecting the associated authentication proxy comprises: searching a first local storage for a first association between a first address of one of the one or more candidate authentication proxies and the first identification information of the candidate authentication proxy (0083); and in response to finding the first association, selecting the candidate authentication proxy as the associated authentication proxy (0083).
As per claim 23, Horowitz teaches sending the identifier and the first request comprises: sending the identifier and the first request to the associated authentication proxy based on the first address (0080 server URL).
As per claim 24, Horowitz teaches the digital tag is further encoded with second identification information of one or more candidate identity providers associated with the service provider (0103), and the method further comprises: decoding the digital tag to 
As per claim 25, Horowitz teaches determining a predefined identity provider to be associated with the service provider (0081); and sending an indication of the predefined identity provider to the associated authentication proxy (0083).
As per claim 26, Horowitz teaches sending the indication of the predefined identity provider comprises: sending a second address of the predefined identity provider to the associated authentication proxy (0083).
As per claim 27, Horowitz teaches receiving, from the associated authentication proxy, a third address of an identity provider associated with the service provider [embodiment where the user can log into with the web browser to the server]; and sending, based on the third address and to the identify provider, the identity of the user for the authentication (00150 and 0163).  There’s also the embodiment where a 3rd party credential is sent to the coupon server for authentication (0014).
As per claim 28, Horowitz teaches a method implemented at an authentication proxy [coupon management application], comprising: 
receiving, from a client device, an identifier [identifier 150 contents] associated with a service provider that provides a service to be accessed, and a first request for an authentication of an identity of a user associated with the client device (0083);
determining an identity provider [particular coupon server] associated with the service provider [distribution distributor 115] (0086); and 
sending, to the associated identity provider, the identifier and a second request for the authentication of the identity of the user [0086; to the coupon server].
one or more candidate identity providers associated with the service provider (0103); and selecting the associated identity provider from the one or more candidate identity providers (0081 and 0086).
As per claim 30, Horowitz teaches selecting the associated identity provider comprises: receiving, from the client device, an indication of a predefined identity provider to be associated with the service provider [URL of coupon server 0103 and 0081]; and selecting the associated identity provider from the one or more candidate identity providers based on the indication of the predefined identity provider (0086).
As per claim 31, Horowitz teaches receiving the indication of the predefined identity provider comprises: 
receiving a second address of the predefined identity provider from the client device [URL (0151) of coupon server and other identifying information such as domain name; 0103 and 0081], and wherein selecting the associated identity provider comprises: 
searching a second local storage for a second association between the second address of the predefined identity provider and the second identification information of the one or more candidate identity providers [matches the application to the known domain names; 0081], and in response to finding the second association, selecting the predefined identity provider as the associated identity provider (0086 and 0150).
As per claim 32, Horowitz teaches selecting the associated identity provider comprises: searching a second local storage for a third association between a third 
As per claim 33, Horowitz teaches sending the identifier and the second request comprises: sending the identifier and the second request to the associated identity provider based on the third address (0086, 0130, and 0150).
As per claim 34, Horowitz teaches sending, to the client device, the third address to redirect the client device to the associated identity provide (00150 and 0163).  There’s also the embodiment where a 3rd party credential is sent to the coupon server for authentication, so first the user device must contact that server (0014).



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431